Citation Nr: 0030051	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  94-09 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARINGS ON APPEAL

Appellant and [redacted]



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to June 1945 
and from June 1947 to June 1965.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) is 
taken from a December 1990 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) denying service 
connection for the cause of the veteran's death.  The case 
was remanded by the Board in July 1996 and in September 1998 
for further development of the evidence.  The case has been 
returned to the Board for continuation of appellate review.


REMAND

The Board remanded the case in July 1996 to obtain, among 
other things, complete hospital clinical records of the 
veteran's treatment at the VA medical facilities in Hampton, 
Virginia and Richmond, Virginia, during the period from 
September 12, 1990 until his death on October [redacted] 1990.  In 
the course of remand development, the RO was advised by the 
VA Medical Center (VAMC) at Richmond that it had transferred 
the veteran's medical records to VAMC Hampton, on May 1, 
1990.  However, VAMC Richmond made no reference to the 
whereabouts of records of the veteran's treatment at that 
facility during September 1990.

A January 28, 1998 report was provided by a VA physician who 
had been requested to review records of the veteran's 
treatment.  He referred to treatment at the VAMC Hampton, 
where the veteran had been admitted on September 12, 1990, 
because of an intraparenchymal bleed extending into the left 
ventricle.  In addition, the physician referred to the 
veteran's transfer to VAMC Richmond, for neurosurgery to 
treat intracranial bleeding.  As well, he referred to the 
veteran's return to VAMC, Hampton, in late September 1990, 
where he was treated until he expired on October [redacted] 1990.

The Board again remanded the case in September 1998 in a 
continued attempt to develop the evidentiary record.  In the 
preamble to the numbered instructions of its remand, the 
Board stated that complete hospital clinical records of the 
veteran's treatment at VAMC Hampton from September 12, 1990 
to September 17, 1990; at VAMC Richmond from approximately 
September 17, 1990 to September 28, 1990; and again at VAMC 
Hampton from September 28, 1990 to October [redacted] 1990, were not 
currently part of the record on appeal.  The preamble went on 
to note that the VA physician, who prepared the January 28, 
1998 report, stated that the report was based on a review of 
the claims file and the available medical records.  After 
examining the claims folders, the Board remarked that it 
could not determine whether the physician had reviewed the 
complete hospital clinical records referred to above because 
those clinical records were not associated with the claims 
folder.


The September 1998 remand again directed the RO to obtain 
complete VA hospital clinical records for the above-
referenced periods of the veteran's hospitalization from 
September 12, 1990 to October [redacted] 1990.  Further, the 
September 1998 remand directed the RO to arrange for the 
physician, who prepared the January 28, 1998 report, to 
review that report and make any revisions deemed necessary in 
light of whatever additional hospital clinical records were 
obtained on remand.

The Board has reviewed the procedural and evidentiary 
development of the case undertaken since the September 1998 
remand.  Memoranda in the claims file reflect what appear to 
be inquiries, dated May 26, 1999 and May 27, 1999, between a 
correspondence clerk at a VAMC and an official at the RO who 
was processing the appellant's claim.  These inquiries 
suggest that the VA medical facility transferred to the RO at 
least some of the veteran's records which had been requested 
for the time frame from September 12, 1990 to October [redacted] 
1990.  Which records, specifically, were transferred is not 
stated in the memoranda.  

In any event, the memoranda further reflect that the RO 
official misplaced the medical records which had been 
provided by the VAMC.  Thereupon, the RO requested the VAMC 
to provide another set of the veteran's medical records.  The 
VAMC correspondence clerk then advised that the veteran's 
medical records had been sent to an archives by mistake, but 
added that these records would again be transferred to the RO 
after they were obtained.  

A review of the claims file shows that the following medical 
records were ultimately added to the claims folder pursuant 
to the Board's September 1998 remand:  1)  Reports of x-ray 
and CT scans performed at VAMC Richmond, Virginia, on 
September 17, 1990; September 18, 1990; and September 25, 
1990;  2)  A one-page document, identified as a "Front 
Sheet," referring to the veteran's  treatment by the VA 
neurosurgical service at VAMC Richmond, Virginia, from 
September 17, 1990 to September 27, 1990; and 3)  Outpatient 
treatment records from the VA outpatient clinic at Norfolk, 
Virginia, dated from October 1989 to July 1990.  

After obtaining the additional medical records referenced in 
the paragraph above, the RO again requested medical opinion 
as to the etiology of the veteran's fatal brain hemorrhage 
and as to any causal or contributory relationship between the 
condition which resulted in the veteran's death and his 
military service or a service-connected disorder involving a 
shell fragment wound of the chest.  The physician, who had 
provided the January 28, 1998 report, was no longer on staff; 
accordingly, another physician prepared the requested report 
in January 2000.  In that report, the second physician stated 
that the entire record had been reviewed, especially the 
hospitalization from September 12, 1990 to October [redacted] 1990.  
Given the RO's limited success in obtaining records pursuant 
to the September 1998 remand, the Board cannot discern with 
any certainty that the physician's statement was based upon a 
review of complete hospital clinical records of the veteran's 
treatment from September 12, 1990 to October [redacted] 1990.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a Board (or Court) remand confers on 
the appellant, as a matter of law, the right to compliance 
with the remand orders, that the Board remand imposes a 
concomitant duty to ensure compliance with the terms of the 
remand on the VA, and that, moreover, where remand orders of 
the Board (or Court) are not complied with, "the Board 
itself errs in failing to insure compliance."  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In view of the foregoing, the case is again REMANDED for the 
following actions:

1.  Continued attempts should be made to 
obtain copies of the veteran's complete 
hospital clinical records at the VAMC 
Hampton, Virginia from September 12, 1990 
to September 17, 1990 and from September 
28, 1990 to October [redacted] 1990, and at VAMC 
Richmond, Virginia from approximately 
September 17, 1990 to September 28, 1990.  
Any additional records obtained should be 
associated with the claims file.

2.  In the event that the RO is initially 
unable to locate copies of the complete 
hospital clinical records for the period 
from September 12, 1990 to October [redacted] 
1990, then a more extensive search for 
these records should be initiated at the 
VAMC and at the RO.  Custodians of 
records at each of these facilities 
should document efforts undertaken to 
locate the pertinent medical data.  The 
Board emphasizes that an examination of 
the claims file indicates that the 
records in question are most likely in 
the possession of either the VAMC or the 
RO.  If the copies of the complete 
hospital clinical records are not found, 
the RO should prepare a memorandum 
explaining why the search undertaken for 
records was an exhaustive search and why 
further efforts to locate such records 
are not justified.  Dixon v. Derwinski, 3 
Vet. App. 261 (1992).

3.  Thereafter, the claims file should be 
returned to the VA physician who prepared 
the January 2000 report.  The physician 
should be requested to review his report 
and make any revisions deemed necessary 
in light of whatever additional hospital 
clinical records are obtained on remand.  
The claims file and a copies of this 
remand order, and the Board's July 1996 
and September 1998 remand orders, should 
be made available to the physician to 
facilitate his review of the case.  The 
physician must state in an addendum to 
his report that he has reviewed all VA 
hospital clinical records for the period 
September 12, 1990 to October [redacted] 1990.  
Specifically, the physician should 
describe the type of hospital clinical 
records reviewed, i.e., he should state 
whether the hospital clinical records 
reviewed included only hospital 
summaries, or whether they also included 
operative reports, doctors orders, nurses 
notes, and medication records.  To assist 
the physician in his current review, the 
Board will restate the questions 
originally posed in the July 1996 remand:  
(a) What was the underlying cause of the 
brain hemorrhage which resulted in the 
veterans death;  (b) Did the veteran's 
service-connected residuals of a shell 
fragment wound of the left chest result 
in the development of any chronic 
respiratory disorder;  (c) Did the 
residuals of shell fragment wound of the 
chest and/or any associated respiratory 
disorder materially aid or lend 
assistance to the production of death.

4.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  If the 
benefit sought on appeal is not granted, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant unless notified.  The purpose of 
this REMAND is to obtain clarifying information.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



